Quillian, Chief Judge.
The defendant appeals the judgment revoking his probation.
Defendant’s appointed counsel filed a motion to withdraw on the grounds that the appeal is wholly frivolous. The requirement of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) having been met, we have granted counsel’s motion to withdraw. The clerk of this court by letter has notified defendant of his counsel’s withdrawal and of his options by reasons thereof.
In addition, we have fully examined the record and transcript and have determined independently that there are no meritorious errors of law.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.